Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 1 of 45 Page ID #:1858



    1 Rodney S. Diggs, Esq. (SBN 274459)
        rdiggs@imwlaw.com
    2 Rickey Ivie, Esq. (SBN 76864)
        rivie@imwlaw.com
    3   Tiffany Rollins, Esq. (SBN 291793)
        trollins@imwlaw.com
    4   IVIE, McNEILL & WYATT
        A Professional Law Corporation
    5   444 South Flower Street, Suite 1800
        Los Angeles, California 90071
    6
        Telephone: (213) 489-0028
        Facsimile: (213) 489-0552
    7
        Attorneys for Plaintiffs STEPHAN SHAY AND NATHAN SHAY
    8

    9                      UNITED STATES DISTRICT COURT
   10                    CENTRAL DISTRICT OF CALIFORNIA
   11 STEPHAN SHAY, an individual, and       ) Case No.: 8:17-CV-744 AG (JCGx)
                                             )
   12   NATHAN SHAY, an individual,          )
                                             )
   13                            Plaintiffs  ) PLAINTIFFS’ OBJECTIONS TO
                                             )
   14         vs.                            ) DEFENDANTS’ PROPOSED
                                             ) JURY INSTRUCTIONS
   15
                                             )
        CITY OF HUNTINGTON BEACH, a )
                                               TRIAL
   16   public entity, OFFICER BRANDON D. )
                                             )
        ROCKETT #422090, as an individual )
   17                                          Date:       November 6, 2018
        and a peace officer, OFFICER DANIEL )
                                               Time:       9:00 a.m.
   18   M. SUBIA #421221, as an individual ))
        and a peace officer and DOES 1       )
   19   through 10 inclusive.                )
                                             )
   20                                        )
                                 Defendants. )
   21                                        )
                                             )
   22

   23 ///

   24 ///

   25 ///

   26 ///
   27
                                              1
   28
             PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                 INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 2 of 45 Page ID #:1859



    1
        TO THE HONORABLE COURT PLEASE TAKE NOTICE THAT Plaintiffs
    2
        STEPHAN SHAY and NATHAN SHAY by and through their counsel of record
    3
        hereby submit the following objections to Defendants’ proposed jury instructions.
    4

    5 Dated: October 28, 2018                        IVIE, McNEILL & WYATT
    6

    7                                         By: /s/ Tiffany Rollins
                                                     RODNEY S. DIGGS
    8
                                                     RICKEY IVIE
    9                                                TIFFANY ROLLINS
                                                     Attorneys for Plaintiffs
   10
                                                     STEPHAN SHAY and
   11                                                NATHAN SHAY
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                                                 2
   28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 3 of 45 Page ID #:1860



    1
                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 2
    2
              To help you follow the evidence, I will give you a brief summary of the
    3
        positions of the parties:
    4         The plaintiffs assert that the defendants violated the plaintiffs’ rights against
    5 unreasonable search and seizure under the Fourth Amendment, pursuant to the

    6 federal statute 42 U.S.C. § 1983. The plaintiffs have the burden of proving these

    7 claims.

    8         The defendants deny those claims.
    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                                                  3
   28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 4 of 45 Page ID #:1861



    1
                       AUTHORITY FOR JURY INSTRUCTION NO. 2
    2
              Ninth Circuit Manual of Model Civil Jury Instructions, No. 1.5 – Claims and
    3
        Defenses (2017). Modified to reflect multiple parties and to insert general
    4 description of claims.

    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                                                  4
   28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 5 of 45 Page ID #:1862



    1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 2
    2
              Plaintiffs object to this jury instruction on the basis that it misstates the claims
    3
        Plaintiffs are pursuing in this matter.
    4                             SUGGESTED MODIFICATION
    5         To help you follow the evidence, I will give you a brief summary of the
    6 positions of the parties:

    7         The plaintiffs assert that the defendants violated the plaintiffs’ rights against
    8 unlawful arrest, unlawful detention, unreasonable search and unreasonable seizure

    9 under the Fourth Amendment, pursuant to the federal statute 42 U.S.C. § 1983. The
   10 plaintiffs have the burden of proving these claims.

   11         The defendants deny those claims.
   12

   13

   14
        TO BE GIVEN ___________________________
   15
        REFUSED _______________________________
   16
        GIVEN AS MODIFIED ____________________
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                                                    5
   28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 6 of 45 Page ID #:1863



    1
                    DEFENDANTS PROPOSED JURY INSTRUCTION NO. 21
    2
              As previously explained, each plaintiff has the burden of proving that the acts
    3
        of the defendants Officer Brandon Rockett and Officer Daniel Subia deprived each
    4 plaintiff of particular rights under the United States Constitution.      In this case,
    5 Plaintiff Nathan Shay alleges the defendants deprived him of his rights under the

    6 Fourth Amendment to the Constitution when they effected a vehicle stop and

    7 eventually took him to jail on suspicion of DUI. In this case, Plaintiff Stephan Shay

    8 alleges the defendants deprived him of his rights under the Fourth Amendment to

    9 the Constitution when they arrested him.
   10         Under the Fourth Amendment, a person has the right to be free from an
   11 unreasonable seizure of his person. In order to the prove the defendants deprived

   12 each plaintiff of his Fourth Amendment right to be free from an unreasonable

   13 seizure of his person, each plaintiff must prove the following additional elements by
        a preponderance of the evidence:
   14
              1.     Officer Brandon Rockett and/or Officer Daniel Subia seized the
   15
                     plaintiff’s person;
   16
              2.     in seizing the plaintiff’s person, Officer Brandon Rockett and/or
   17
                     Officer Daniel Subia acted intentionally; and
   18
              3.     the seizure was unreasonable.
   19
              A defendant “seizes” the plaintiff’s person when he restrains the plaintiff’s
   20
        liberty through coercion, physical force or a show of authority. A person’s liberty is
   21
        restrained when, under all of the circumstances, a reasonable person would not have
   22 felt free to ignore the presence of law enforcement officers and to go about his

   23 business.

   24         In determining whether a reasonable person in the plaintiff’s position would
   25 have felt free to leave, consider all of the circumstances, including:

   26         (1)    the number of officers present;
   27         (2)    whether weapons were displayed;
                                                  6
   28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 7 of 45 Page ID #:1864



    1
             (3)   whether the encounter occurred in a public or nonpublic setting;
    2
             (4)   whether the officer’s manner would imply that compliance would be
    3
                   compelled; and
    4        (5)   whether the officers advised the plaintiff that he was free to leave.
    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                                                 7
   28
             PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                 INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 8 of 45 Page ID #:1865



    1
                      AUTHORITY FOR JURY INSTRUCTION NO. 21
    2
              Ninth Circuit Manual of Model Civil Jury Instructions, No. 9.20 – Particular
    3
        Rights – Fourth Amendment – Unreasonable Seizure of Person – Generally (2017).
    4 Modified to reflect multiple parties.

    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                                                 8
   28
             PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                 INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 9 of 45 Page ID #:1866



    1
        PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 21
    2
              Plaintiffs object to the language in this jury instruction that reads “Plaintiff
    3
        Nathan Shay alleges the defendants deprived him of his rights under the Fourth
    4
        Amendment to the Constitution when they effected a vehicle stop and eventually
    5
        took him to jail on suspicion of DUI.” It is a fact that Plaintiff Nathan Shay was
    6
        arrested in this matter. As such, the language reading “eventually took him to jail”
    7
        is skewed. Further, Plaintiffs do not support Defendants’ contention that Plaintiff
    8
        Nathan Shay was arrested on suspicion of a DUI.
    9
              Further, Defendants have omitted the below relevant language from the jury
   10
        instruction:
   11
        “A person acts “intentionally” when the person acts with a conscious objective to
   12
        engage in particular conduct. Therefore, the plaintiffs must prove that the defendants
   13
        intended to detain plaintiffs without reasonable suspicion that either plaintiff had
   14
        committed a crime or traffic violation. It is not enough to prove that the defendants
   15
        negligently or accidentally engaged in that action. But while the plaintiffs must
   16
        prove that the defendant intended to act, the plaintiffs need not prove that the
   17
        defendants intended to violate the plaintiffs’ Fourth Amendment rights”
   18

   19                            SUGGESTED MODIFICATION
   20         As previously explained, each plaintiff has the burden of proving that the acts
   21 of the defendants Officer Brandon Rockett and Officer Daniel Subia deprived each

   22 plaintiff of particular rights under the United States Constitution.      In this case,

   23
        Plaintiff Nathan Shay alleges the defendants deprived him of his rights under the
        Fourth Amendment to the Constitution when they effected a vehicle stop and
   24
        arrested him. In this case, Plaintiff Stephan Shay alleges the defendants deprived
   25
        him of his rights under the Fourth Amendment to the Constitution when they
   26
        arrested him.
   27
                                                  9
   28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 10 of 45 Page ID #:1867



     1
               Under the Fourth Amendment, a person has the right to be free from an
     2
         unreasonable seizure of his person. In order to prove the defendants deprived each
     3
         plaintiff of his Fourth Amendment right to be free from an unreasonable seizure of
     4 his person, each plaintiff must prove the following additional elements by a

     5 preponderance of the evidence:

     6         1.     Officer Brandon Rockett and/or Officer Daniel Subia seized the
     7                plaintiff’s person;
     8         2.     in seizing the plaintiff’s person, Officer Brandon Rockett and/or
     9                Officer Daniel Subia acted intentionally; and
    10         3.     the seizure was unreasonable.
    11         A defendant “seizes” the plaintiff’s person when he restrains the plaintiff’s
    12 liberty through coercion, physical force or a show of authority. A person’s liberty is

    13 restrained when, under all of the circumstances, a reasonable person would not have
         felt free to ignore the presence of law enforcement officers and to go about his
    14
         business.
    15
               In determining whether a reasonable person in the plaintiff’s position would
    16
         have felt free to leave, consider all of the circumstances, including:
    17
               (1)    the number of officers present;
    18
               (2)    whether weapons were displayed;
    19
               (3)    whether the encounter occurred in a public or nonpublic setting;
    20
               (4)    whether the officer’s manner would imply that compliance would be
    21
                      compelled; and
    22         (5) whether the officers advised the plaintiff that he was free to leave.
    23         A person acts “intentionally” when the person acts with a conscious objective
    24 to engage in particular conduct. Therefore, the plaintiffs must prove that the

    25 defendants intended to detain plaintiffs without reasonable suspicion that either

    26 plaintiff had committed a crime or traffic violation. It is not enough to prove that the
    27 defendants negligently or accidentally engaged in that action. But while the
                                             10
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 11 of 45 Page ID #:1868



     1 plaintiffs must prove that the defendant intended to act, the plaintiffs need not prove

     2 that the defendants intended to violate the plaintiffs’ Fourth Amendment rights.

     3

     4
         TO BE GIVEN ___________________________
     5
         REFUSED _______________________________
     6 GIVEN AS MODIFIED ____________________

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                  11
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 12 of 45 Page ID #:1869



     1
                      DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 22
     2
               In general, a seizure of a person by arrest without a warrant is reasonable if
     3
         the arresting officers had probable cause to believe the plaintiff has committed or
     4 was committing a crime.

     5         In order to prove each plaintiff’s seizure in this case was unreasonable, each
     6 plaintiff must prove by a preponderance of the evidence that he was arrested without

     7 probable cause.

     8         “Probable cause” exists when, under all of the circumstances known to the
     9 officers at the time, an objectively reasonable police officer would conclude there is
    10 a fair probability that the plaintiff has committed or was committing a crime.

    11 Neither certainty nor a preponderance of the evidence is required.

    12         Although the facts known to the officer are relevant to your inquiry, the

    13 officer’s intent or motive is not relevant to your inquiry. Because probable cause is
         an objective standard, an arrest is lawful if the officer had probable cause to arrest
    14
         for any offense, not just the offense cited at the time of arrest or booking.
    15
               Under state law, it is a crime to do any of the following:
    16
               (1)    Resist, delay, or obstruct an officer in violation of Penal Code §
    17
                      148(a)(1). The elements of a violation of Penal Code § 148(a)(1) are
    18
                      (1) that the person willfully resisted, delayed, or obstructed a peace
    19
                      officer, (2) the officer was engaged in the performance of his duties,
    20
                      and (3) the person knew or reasonably should have known that the
    21
                      other person was a peace officer engaged in the performance of his
    22                duties; and
    23

    24

    25

    26
    27
                                                    12
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 13 of 45 Page ID #:1870



     1
                        AUTHORITY FOR JURY INSTRUCTION NO. 22
     2
                Ninth Circuit Manual of Model Civil Jury Instructions No. 9.23 – Particular
     3
         Rights – Fourth Amendment – Unreasonable Seizure of Person – Probable Cause
     4 Arrest (2017). Modified to reflect multiple parties, to further define probable cause

     5 standard in accordance with Edgerly v. City & County of San Francisco, 599 F.3d

     6 946, 954 (9th Cir. 2010) and District of Columbia v. Wesby, 138 S. Ct. 577, 584 fn.

     7 2 (2018), and to set forth statutes for which Defendants submit there was probable

     8 cause.

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                  13
    28
                PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                    INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 14 of 45 Page ID #:1871



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 22
     2
               Plaintiffs disagree with Defendants’ contention that the Officers stopped
     3
         Nathan for speeding. The fact that he was allegedly speeding was never mentioned
     4 to Nathan until he was being released from jail and given a citation after it could not

     5 be proven he was in fact driving under the influence. Further, Nathan was never

     6 cited a violation of Vehicle Code § 21453 nor was it mentioned to him at any point

     7 during the incident. Further, Stephan was not arrested for violating PC 415(2) and

     8 therefore it is irrelevant to the probable cause at the time of arrest analysis.

     9                            SUGGESTED MODIFICATION
    10         In general, a seizure of a person by arrest without a warrant is reasonable if
    11 the arresting officers had probable cause to believe the plaintiff has committed or

    12 was committing a crime.

    13         In order to prove each plaintiff’s seizure in this case was unreasonable, each
         plaintiff must prove by a preponderance of the evidence that he was arrested without
    14
         probable cause.
    15
               “Probable cause” exists when, under all of the circumstances known to the
    16
         officers at the time, an objectively reasonable police officer would conclude there is
    17
         a fair probability that the plaintiff has committed or was committing a crime.
    18
               Although the facts known to the officer are relevant to your inquiry, the
    19
         officer’s intent or motive is not relevant to your inquiry. Under state law, it is a
    20
         crime to do any of the following:
    21
               (1)    Resist, delay, or obstruct an officer in violation of Penal Code §
    22                148(a)(1). The elements of a violation of Penal Code § 148(a)(1) are
    23                (1) that the person willfully resisted, delayed, or obstructed a peace
    24                officer, (2) the officer was engaged in the performance of his duties,
    25                and (3) the person knew or reasonably should have known that the
    26                other person was a peace officer engaged in the performance of his
    27                duties.
                                                   14
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 15 of 45 Page ID #:1872



     1
         TO BE GIVEN ___________________________
     2
         REFUSED _______________________________
     3
         GIVEN AS MODIFIED ____________________
     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                             15
    28
             PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                 INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 16 of 45 Page ID #:1873



     1
                     DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 23
     2
               In general, a seizure of a person for an investigatory stop is reasonable if,
     3
         under all of the circumstances known to the officers at the time:
     4         1.      the officers had a reasonable suspicion that the person seized was
     5                 engaged in criminal activity or committed a traffic infraction; and
     6         2.      the length and scope of the seizure was reasonable.
     7         In order to prove the seizure in this case was an unreasonable investigatory
     8 detention, the plaintiff must prove by a preponderance of the evidence that the

     9 officers lacked reasonable suspicion to stop him or that the length or scope of the
    10 detention was excessive.

    11         “Reasonable suspicion” is a particularized and objective basis for suspecting
    12 the plaintiff of criminal activity.       “Reasonable suspicion” is a less demanding

    13 standard than probable cause the officers are permitted to draw on their own
         experience and specialized training to make inferences from and deductions about
    14
         the cumulative information available to them.
    15
               In determining whether the length or scope of the seizure was reasonable,
    16
         consider all of the circumstances, including:
    17
               (1)     the intrusiveness of the detention, such as the methods the police used,
    18
                       the restriction on the plaintiff’s liberty, and the length of the detention;
    19
               (2)     whether the methods used were reasonable under the circumstances;
    20
               (3)     the nature of the offense in question, including the potential for
    21
                       ongoing or repeated danger (e.g. drunken and/or reckless driving); and
    22         (4)     whether any obstacles or interruptions interfered with the officers’
    23                 ability to conduct a reasonable investigation of the potential criminal
    24                 activity.
    25

    26
    27
                                                     16
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 17 of 45 Page ID #:1874



     1
                       AUTHORITY FOR JURY INSTRUCTION NO. 23
     2
              Ninth Circuit Manual of Model Civil Jury Instructions, No. 9.21 – Particular
     3
         Rights – Fourth Amendment – Unreasonable Seizure of Person – Exception to
     4 Warrant Requirement – Terry Stop (2017). Modified to apply only as to Plaintiff

     5 Nathan Shay and to further define reasonable suspicion standard in accord with

     6 Illinois v. Wardlow, 528 U.S. 119, 123 (2000), and to set forth relevant factors for

     7 the scope of the seizure, including the nature of the offense, as identified in Johnson

     8 v. Bay Area Rapid Transit Dist., 724 F.3d 1159, 1175 (9th Cir. 2013).

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                  17
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 18 of 45 Page ID #:1875



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 23
     2
               Plaintiffs object to Defendants’ characterization of reasonable suspicion as a
     3
         less demanding standard than probable cause on the basis that this characterization
     4 presents the risk of confusing the jury and is entirely irrelevant. Plaintiffs’ contend

     5 that the standard instruction in Jury Instruction 9.21 as it relates to probable cause

     6 should be read to the jury without Defendants’ modifications.

     7         Further, Plaintiffs’ contend that the following language is irrelevant to the
     8 factors of this case as neither of these dangers were present during the incident and,

     9 as such, should be excluded:
    10         (3)    the nature of the offense in question, including the potential for
    11                ongoing or repeated danger (e.g. drunken and/or reckless driving)
    12         (4)    whether any obstacles or interruptions interfered with the officers’

    13                ability to conduct a reasonable investigation of the potential criminal
                      activity.
    14

    15
                                  SUGGESTED MODIFICATION
    16
         In general, a seizure of a person for an investigatory stop is reasonable if, under all
    17
         of the circumstances known to the officers at the time:
    18
               1.     the officers had a reasonable suspicion that the person seized was
    19
                      engaged in criminal activity or committed a traffic infraction; and
    20
               2.     the length and scope of the seizure was reasonable.
    21
               In order to prove the seizure in this case was an unreasonable investigatory
    22 detention, the plaintiff must prove by a preponderance of the evidence that the

    23 officers lacked reasonable suspicion to stop him or that the length or scope of the

    24 detention was excessive.

    25         “Reasonable suspicion” is a particularized and objective basis for suspecting
    26 the plaintiff of criminal activity. “The officers are permitted to draw on their own
    27
                                                   18
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 19 of 45 Page ID #:1876



     1
         experience and specialized training to make inferences from and deductions about
     2
         the cumulative information available to them.
     3
               In determining whether the length or scope of the seizure was reasonable,
     4 consider all of the circumstances, including:

     5         (1)   the intrusiveness of the detention, such as the methods the police used,
     6               the restriction on the plaintiff’s liberty, and the length of the detention;
     7         (2)   whether the methods used were reasonable under the circumstances;
     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21
         TO BE GIVEN ___________________________
    22 REFUSED _______________________________

    23 GIVEN AS MODIFIED ____________________

    24

    25

    26
    27
                                                   19
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 20 of 45 Page ID #:1877



     1
                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 24
     2
               As previously explained, each plaintiff has the burden of proving that the acts
     3
         of the defendants Officer Brandon Rockett and/or Officer Daniel Subia deprived the
     4 plaintiff of particular rights under the United States Constitution. In this case, each

     5 plaintiff also alleges the defendants deprived him of his rights under the Fourth

     6 Amendment to the Constitution when the officers searched their person and Nathan

     7 Shay’s vehicle.

     8         Under the Fourth Amendment, a person has the right to be free from an
     9 unreasonable search of his person and vehicle. In order to prove the defendants
    10 deprived each plaintiff of this Fourth Amendment right, each plaintiff must prove

    11 the following additional elements by a preponderance of the evidence;

    12         1.     Defendant Officer Brandon Rockett and/or Officer Daniel Subia

    13                searched the plaintiff’s person or vehicle;
               2.     in conducting the search, Defendant Officer Brandon Rockett and/or
    14
                      Officer Daniel Subia acted intentionally; and
    15
               3.     the search was unreasonable.
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                   20
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 21 of 45 Page ID #:1878



     1
                       AUTHORITY FOR JURY INSTRUCTION NO. 24
     2
              Ninth Circuit Manual of Model Civil Jury Instructions, No. 9.12 – Particular
     3
         Rights – Fourth Amendment – Unreasonable Search – Generally (2017). Modified
     4 to reflect multiple parties.

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                21
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 22 of 45 Page ID #:1879



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 24
     2
               Defendants have omitted the below relevant language from the jury
     3
         instruction:
     4
         [A person acts “intentionally” when the person acts with a conscious objective to
     5
         engage in particular conduct. Therefore, plaintiffs Stephan Shay and Nathan Shay
     6
         must prove defendants Brandon Rockett and Daniel Subia intended to search
     7
         plaintiffs Stephan Shay and Nathan Shay’s persons and plaintiff Nathan Shay’s
     8
         vehicle. It is not enough if plaintiffs Stephan Shay and Nathan Shay only prove
     9
         defendants Brandon Rockett and Daniel Subia acted negligently, accidentally or
    10
         inadvertently in conducting the search. However, the plaintiffs do not need to prove
    11
         the defendants intended to violate plaintiffs’ Fourth Amendment rights.]
    12

    13                              SUGGESTED MODIFICATION
    14         As previously explained, each plaintiff has the burden of proving that the acts
    15 of the defendants Officer Brandon Rockett and/or Officer Daniel Subia deprived the

    16
         plaintiff of particular rights under the United States Constitution. In this case, each
         plaintiff also alleges the defendants deprived him of his rights under the Fourth
    17
         Amendment to the Constitution when the officers searched their person and Nathan
    18
         Shay’s vehicle.
    19
               Under the Fourth Amendment, a person has the right to be free from an
    20
         unreasonable search of his person and vehicle. In order to prove the defendants
    21
         deprived each plaintiff of this Fourth Amendment right, each plaintiff must prove
    22
         the following additional elements by a preponderance of the evidence;
    23
               1.       Defendant Officer Brandon Rockett and/or Officer Daniel Subia
    24
                        searched the plaintiff’s person or vehicle;
    25         2.       in conducting the search, Defendant Officer Brandon Rockett and/or
    26                  Officer Daniel Subia acted intentionally; and
    27         3.       the search was unreasonable.
                                                     22
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 23 of 45 Page ID #:1880



     1

     2        A person acts “intentionally” when the person acts with a conscious objective
     3 to engage in particular conduct. Therefore, plaintiffs Stephan Shay and Nathan Shay

     4 must prove defendants Brandon Rockett and Daniel Subia intended to search

     5 plaintiffs Stephan Shay and Nathan Shay’s persons and plaintiff Nathan Shay’s

     6 vehicle. It is not enough if plaintiffs Stephan Shay and Nathan Shay only prove

     7 defendants Brandon Rockett and Daniel Subia acted negligently, accidentally or

     8 inadvertently in conducting the search. However, the plaintiffs do not need to prove

     9 the defendants intended to violate plaintiffs’ Fourth Amendment rights.
    10
         TO BE GIVEN ___________________________
    11
         REFUSED _______________________________
    12
         GIVEN AS MODIFIED ____________________
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                23
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 24 of 45 Page ID #:1881



     1
                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 27
     2
               In general, a search of a person’s vehicle is unreasonable under the Fourth
     3
         Amendment if the search is not authorized by a search warrant. Under an exception
     4 to this rule, a search warrant is not required and a search is reasonable if the search

     5 of the vehicle is to take inventory of its contents after it is impounded.

     6         Police officers may impound vehicles that jeopardize public safety and the
     7 efficient movement of vehicular traffic, or which may become a target for vandalism

     8 or theft. Once a vehicle has been legally impounded, the police may conduct an

     9 inventory search as long as it conforms to the standard procedures of the local police
    10 department.     However, an inventory search must not be a ruse for a general
    11 rummaging in order to discovery incriminating evidence.

    12         In order to prove the search of the vehicle in this case was unreasonable, the

    13 plaintiff Nathan Shay must prove by a preponderance of the evidence that this
         exception to the warrant requirement does not apply – that is, that the search of the
    14
         vehicle was not an inventory search of a validly impounded vehicle.
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                   24
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 25 of 45 Page ID #:1882



     1
                        AUTHORITY FOR JURY INSTRUCTION NO. 27
     2
               United States v. Torres, 828 F.3d 1113, 1120-22 (9th Cir. 2016); United
     3
         States v. Jensen, 425 F.3d 698, 706 (9th Cir. 2005).
     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                  25
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 26 of 45 Page ID #:1883



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 27
     2
              Plaintiffs’ object to this special instruction on the grounds that it is
     3
         unnecessary and repetitive as the substance of the instruction is covered by
     4 instructions 9.12, 9.13, and 9.14.

     5

     6 TO BE GIVEN ___________________________

     7 REFUSED _______________________________

     8 GIVEN AS MODIFIED ____________________

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                              26
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 27 of 45 Page ID #:1884



     1
                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 28
     2
               As previously mentioned, each plaintiff has the burden of proving that the
     3
         acts of the defendants Officer Brandon Rockett and Officer Daniel Subia deprived
     4 the plaintiff of particular rights under the United States Constitution. In this case,

     5 each plaintiff also alleges the defendants deprived him of his rights under the Fourth

     6 Amendment to the Constitution when the officers seized their personal property and

     7 plaintiff Nathan Shay’s vehicle.

     8         Under the Fourth Amendment, a person has the right to be free from an
     9 unreasonable seizure of his property. In order to prove the defendants deprived each
    10 plaintiff of this Fourth Amendment right, the plaintiff must prove the following

    11 additional elements by a preponderance of the evidence:

    12         1.     Defendant Officer Brandon Rockett and/or Officer Daniel Subia seized

    13                the plaintiff’s property;
               2.     in seizing the plaintiff’s property, the officer or officers who seized the
    14
                      plaintiff’s property acted intentionally; and
    15
               3.     the seizure was unreasonable.
    16
               A person “seizes” the property of the plaintiff when the person takes
    17
         possession of or controls the property in a manner that meaningfully interferes with
    18
         the plaintiff’s right to possess the property.
    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                     27
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 28 of 45 Page ID #:1885



     1
                      AUTHORITY FOR JURY INSTRUCTION NO. 28
     2
              Ninth Circuit Manual of Model Civil Jury Instructions, No. 9.18 – Particular
     3
         Rights – Fourth Amendment – Unreasonable Seizure of Property – Generally
     4 (2017). Modified to reflect multiple parties.

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                 28
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 29 of 45 Page ID #:1886



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 28
     2       Defendants have omitted the below relevant language from the jury
     3 instruction:

     4
               A person acts “intentionally” when the person acts with a conscious objective
     5
         to engage in particular conduct. Therefore, the plaintiffs must prove that the
     6 defendants intended to seized plaintiffs personal property and plaintiff Nathan

     7 Shay’s vehicle. It is not enough to prove that the defendants negligently or

     8 accidentally engaged in that action. But while the plaintiffs must prove that the

     9 defendants intended to act, the plaintiffs need not prove that the defendants intended
    10 to violate the plaintiff’s Fourth Amendment rights.

    11                            SUGGESTED MODIFICATION
    12         As previously mentioned, each plaintiff has the burden of proving that the
    13 acts of the defendants Officer Brandon Rockett and Officer Daniel Subia deprived

    14 the plaintiff of particular rights under the United States Constitution. In this case,

    15 each plaintiff also alleges the defendants deprived him of his rights under the Fourth

    16
         Amendment to the Constitution when the officers seized their personal property and
         plaintiff Nathan Shay’s vehicle.
    17
               Under the Fourth Amendment, a person has the right to be free from an
    18
         unreasonable seizure of his property. In order to prove the defendants deprived each
    19
         plaintiff of this Fourth Amendment right, the plaintiff must prove the following
    20
         additional elements by a preponderance of the evidence:
    21
               1.     Defendant Officer Brandon Rockett and/or Officer Daniel Subia seized
    22
                      the plaintiff’s property;
    23
               2.     in seizing the plaintiff’s property, the officer or officers who seized the
    24                plaintiff’s property acted intentionally; and
    25         3.     the seizure was unreasonable.
    26
    27
                                                   29
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 30 of 45 Page ID #:1887



     1
               A person “seizes” the property of the plaintiff when the person takes
     2
         possession of or controls the property in a manner that meaningfully interferes with
     3
         the plaintiff’s right to possess the property.
     4 A person acts “intentionally” when the person acts with a conscious objective to

     5 engage in particular conduct. Therefore, the plaintiffs must prove that the defendants

     6 intended to seized plaintiffs personal property and plaintiff Nathan Shay’s vehicle. It

     7 is not enough to prove that the defendants negligently or accidentally engaged in

     8 that action. But while the plaintiffs must prove that the defendants intended to act,

     9 the plaintiffs need not prove that the defendants intended to violate the plaintiff’s
    10 Fourth Amendment rights.

    11

    12 TO BE GIVEN ___________________________

    13 REFUSED _______________________________
         GIVEN AS MODIFIED ____________________
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                     30
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 31 of 45 Page ID #:1888



     1
                  DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 29
     2
               In general, a seizure of a person’s property is unreasonable under the Fourth
     3
         Amendment unless the seizure is authorized by a warrant. Under an exception to
     4 this rule, a warrant is not required and a seizure of property is reasonable if it is done

     5 incident to arrest or pursuant to a lawful impounding of a vehicle, as explained in

     6 prior instructions. Therefore, in order to prove the seizures of property in this case

     7 were unreasonable, each plaintiff must prove by a preponderance of the evidence

     8 that these exceptions do not apply.

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                   31
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 32 of 45 Page ID #:1889



     1
                       AUTHORITY FOR JURY INSTRUCTION NO. 29
     2
               Ninth Circuit Manual of Model Civil Jury Instructions, No. 9.19 – Particular
     3
         Rights – Fourth Amendment – Unreasonable Seizure of Property – Exceptions to
     4 Warrant Requirement (2017). Modified to reflect multiple parties and with

     5 reference to seizure incident to arrest and vehicle impoundment.

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                 32
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 33 of 45 Page ID #:1890



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 29
     2
               Plaintiffs’ object to the language “pursuant to a lawful impounding of a
     3
         vehicle” as irrelevant to the facts of this case. Plaintiff Nathan Shay’s vehicle was
     4 not seized pursuant to a lawful impounding but rather as a result of the arrest. As

     5 such, any language regarding an “impounding” should be excluded.

     6                            SUGGESTED MODIFICATION
     7         In general, a seizure of a person’s property is unreasonable under the Fourth
     8 Amendment unless the seizure is authorized by a warrant. Under an exception to

     9 this rule, a warrant is not required and a seizure of property is reasonable if it is done
    10 incident to arrest as explained in prior instructions. Therefore, in order to prove the

    11 seizures of property in this case were unreasonable, each plaintiff must prove by a

    12 preponderance of the evidence that these exceptions do not apply.

    13
         TO BE GIVEN ___________________________
    14
         REFUSED _______________________________
    15
         GIVEN AS MODIFIED ____________________
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                   33
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 34 of 45 Page ID #:1891



     1
                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 30
     2
               It is the duty of the Court to instruct you about the measure of damages. By
     3
         instructing you on damages, the Court does not mean to suggest for which party
     4 your verdict should be rendered.

     5         If you find for the plaintiffs on any of their claims, you must determine the
     6 plaintiffs’ damages for that claim or claims.         Each plaintiff has the burden of
     7 proving their damages by a preponderance of the evidence. Damages means the

     8 amount of money that will reasonably and fairly compensate the plaintiff for any

     9 injury you find was caused by the defendant(s) for that claim or claims. You should
    10 consider the following:

    11         The mental and emotional pain and suffering experienced and that with
    12 reasonable probability will be experienced in the future;

    13         The reasonable value of expenses incurred as a result of the seizures up to the
         present time; and
    14
               As to plaintiff Stephan Shay only, you may also consider the reasonable value
    15
         of wages, earnings, earning capacity, or business opportunities lost up to the present
    16
         time; and the reasonable value of wages, earnings, earning capacity, or business
    17
         opportunities that with reasonable probability will be lost in the future.
    18
               It is for you to determine what damages, if any, have been proved.
    19
               Your award must be based upon evidence and not upon speculation,
    20
         guesswork or conjecture.
    21

    22

    23

    24

    25

    26
    27
                                                    34
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 35 of 45 Page ID #:1892



     1
                       AUTHORITY FOR JURY INSTRUCTION NO. 30
     2
               Ninth Circuit Manual of Model Civil Jury Instructions, No. 5.1 – Damages –
     3
         Proof, and No. 5.2 – Measures of Types of Damages (2017). Modified to reflect
     4 multiple parties, status of claims and damages post-summary judgment and pretrial

     5 conference, and Plaintiff Nathan Shay’s withdrawal of lost earnings/earning

     6 capacity damages.

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                35
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 36 of 45 Page ID #:1893



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 30
     2
               Plaintiffs’ seek to clarify this jury instruction to specify that Plaintiffs’ claims
     3
         are for unlawful arrest, unlawful detention, unreasonable search, and unreasonable
     4 seizure.

     5                             SUGGESTED MODIFICATION
     6         It is the duty of the Court to instruct you about the measure of damages. By
     7 instructing you on damages, the Court does not mean to suggest for which party

     8 your verdict should be rendered.

     9         If you find for the plaintiffs on their claims for unlawful arrest, unlawful
    10 detention, unreasonable search, and/or unreasonable seizure, you must determine the

    11 plaintiffs’ damages for that claim or claims.         Each plaintiff has the burden of
    12 proving their damages by a preponderance of the evidence. Damages means the

    13 amount of money that will reasonably and fairly compensate the plaintiff for any
         injury you find was caused by the defendant(s) for that claim or claims. You should
    14
         consider the following:
    15
               The mental and emotional pain and suffering experienced and that with
    16
         reasonable probability will be experienced in the future;
    17
               The reasonable value of expenses incurred as a result of the seizures up to the
    18
         present time; and
    19
               As to plaintiff Stephan Shay only, you may also consider the reasonable value
    20
         of wages, earnings, earning capacity, or business opportunities lost up to the present
    21
         time; and the reasonable value of wages, earnings, earning capacity, or business
    22 opportunities that with reasonable probability will be lost in the future.

    23         It is for you to determine what damages, if any, have been proved.
    24

    25

    26
    27
                                                    36
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 37 of 45 Page ID #:1894



     1
               Your award must be based upon evidence and not upon speculation,
     2
         guesswork or conjecture.
     3

     4 TO BE GIVEN ___________________________

     5 REFUSED _______________________________

     6 GIVEN AS MODIFIED ____________________

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                             37
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 38 of 45 Page ID #:1895



     1
                   DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 31
     2
              Any award for future economic damages must be for the present case value of
     3
         those damages.
     4        Noneconomic damages such as pain and suffering and emotional distress are
     5 not reduced to present cash value.

     6        Present cash value means the sum of money needed now, which, when
     7 invested at a reasonable rate of return, will pay future damages at the times and in

     8 the amounts that you find the damages will be incurred or would have been

     9 received.
    10        The rate of return to be applied in determining present cash value should be
    11 the interest that can reasonably be expected from safe investments that can be made

    12 by a person of ordinary prudence, who has ordinary financial experience and skill.

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                38
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 39 of 45 Page ID #:1896



     1
                       AUTHORITY FOR JURY INSTRUCTION NO. 31
     2
               Ninth Circuit Manual of Model Civil Jury Instructions, No. 5.4 – Damages
     3
         Arising in the Future – Discount to Present Cash Value (2017).
     4

     5

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                 39
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 40 of 45 Page ID #:1897



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 31
     2
               Plaintiffs’ seek to modify this instruction to match the Ninth Circuit Manual
     3
         of Model Civil Jury Instructions, No. 5.4 – Damages Arising in the Future –
     4 Discount to Present Cash Value (2017) language regarding decreases in monetary

     5 value as a result of inflation.

     6                            SUGGESTED MODIFICATION
     7         Any award for future economic damages must be for the present case value of
     8 those damages.

     9         Noneconomic damages such as pain and suffering and emotional distress are
    10 not reduced to present cash value.

    11         Present cash value means the sum of money needed now, which, when
    12 invested at a reasonable rate of return, will pay future damages at the times and in

    13 the amounts that you find the damages will be incurred or would have been
         received.
    14
               The rate of return to be applied in determining present cash value should be
    15
         the interest that can reasonably be expected from safe investments that can be made
    16
         by a person of ordinary prudence, who has ordinary financial experience and skill.
    17
               You should also consider decreases in the value of money that may be caused
    18
         by future inflation.
    19

    20

    21

    22

    23

    24 TO BE GIVEN ___________________________

    25 REFUSED _______________________________

    26 GIVEN AS MODIFIED ____________________
    27
                                                  40
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 41 of 45 Page ID #:1898



     1
                    DEFENDANTS’ PROPOSED JURY INSTRUCTION NO. 32
     2
               If you find for one or both of the plaintiffs, you may, but are not required to,
     3
         award punitive damages against the defendant(s) against whom you find on any of
     4 the claims. The purposes of punitive damages are to punish a defendant and to deter

     5 similar acts in the future. Punitive damages may not be awarded to compensate a

     6 plaintiff.

     7         Each plaintiff has the burden of proving by clear and convincing evidence
     8 that punitive damages should be awarded on a claim for which you find for that

     9 plaintiff. When a party has the burden of proving any claim by clear and convincing
    10 evidence, it means that the party must present evidence that leaves you with a firm

    11 belief or conviction that it is highly probable that the factual contentions of the claim

    12 are true. This is a higher standard of proof than proof by a preponderance of the

    13 evidence, but it does not require proof beyond a reasonable doubt.
               You may award punitive damages only if you find that a defendant’s conduct
    14
         that harmed the plaintiff was malicious, oppressive or in reckless disregard of the
    15
         plaintiff’s rights. Conduct is malicious if it is accompanied by ill will, or spite, or if
    16
         it is for the purpose of injuring the plaintiff. Conduct is in reckless disregard of the
    17
         plaintiff’s rights if, under the circumstances, it reflects complete indifference to the
    18
         plaintiff’s safety or rights, or if the defendant acts in the face of a perceived risk that
    19
         its actions will violate the plaintiff’s rights under federal law. An act or omission is
    20
         oppressive if the defendant injures or damages or otherwise violates the rights of the
    21
         plaintiff with unnecessary harshness or severity, such as by misusing or abusing
    22 authority or power or by taking advantage of some weakness or disability or

    23 misfortune of the plaintiff.

    24         If you find that an award of punitive damages is warranted in favor of one or
    25 both of the plaintiffs against one or both of the defendants, the amount, if any, will

    26 be determined in a subsequent phase of trial.
    27
                                                     41
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 42 of 45 Page ID #:1899



     1
                       AUTHORITY FOR JURY INSTRUCTION NO. 32
     2
               Ninth Circuit Manual of Model Civil Jury Instructions, No. 5.5 – Punitive
     3
         Damages (2017). Modified to reflect multiple parties and bifurcation of punitive
     4 damages amount, and to incorporate Model Civil Jury Instruction No. 1.7 – Burden

     5 of Proof – Clear and Convincing Evidence (2017).

     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27
                                                 42
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 43 of 45 Page ID #:1900



     1
         PLAINTIFFS’ OBJECTION TO PROPOSED JURY INSTRUCTION NO. 32
     2
               Plaintiffs object to this jury instruction as worded to the extent that it cites the
     3
         clear and convincing evidence standard which is inapplicable in this matter. The
     4 correct standard is “by a preponderance of the evidence.” The normal standard of

     5 proof in federal civil trials is ordinarily a mere preponderance of the evidence. See

     6 White v. Burlington Northern & Santa Fe Ry. Co. (6th Cir. 2004) 364 F3d 789, 805

     7 (en banc)—preponderance of the evidence, not clear and convincing evidence, was

     8 appropriate burden of proof on punitive damages claim under federal civil rights

     9 law; In re Exxon Valdez (9th Cir. 2001) 270 F3d 1215, 1232.
    10         Plaintiffs further object to this jury instruction on the basis that it omits the
    11 following language from Ninth Circuit Manual of Model Civil Jury Instructions, No.

    12 5.5 – Punitive Damages (2017):

    13         If you find that punitive damages are appropriate, you must use reason in
    14 setting the amount. Punitive damages, if any, should be in an amount sufficient to

    15 fulfill their purposes but should not reflect bias, prejudice or sympathy toward any

    16 party. In considering the amount of any punitive damages, consider the degree of

    17 reprehensibility of defendants Brandon Rockett and/or Daniel Subia’s conduct,

    18 including whether the conduct that harmed plaintiffs Stephan Shay and/or Nathan

    19 Shay was particularly reprehensible because it also caused actual harm or posed a

    20 substantial risk of harm to people who are not parties to this case. You may not,

    21 however, set the amount of any punitive damages in order to punish defendants

    22 Brandon Rockett and/or Daniel Subia for harm to anyone other than plaintiffs

    23 Stephan Shay and/or Nathan Shay in this case.

    24         In addition, you may consider the relationship of any award of punitive
    25 damages to any actual harm inflicted plaintiffs Stephan Shay and/or Nathan Shay.

    26         You may impose punitive damages against one or both of the defendants and
    27 not others, and may award different amounts against different defendants. Punitive
                                              43
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 44 of 45 Page ID #:1901



     1 damages may be awarded even if you award plaintiffs Stephan Shay and/or Nathan

     2 Shay only nominal, and not compensatory, damages.

     3
                                   SUGGESTED MODIFICATION
     4
               If you find for one or both of the plaintiffs, you may, but are not required to,
     5
         award punitive damages. The purposes of punitive damages are to punish a
     6 defendant and to deter similar acts in the future. Punitive damages may not be

     7 awarded to compensate a plaintiff.

     8         Each plaintiff has the burden of proving by a preponderance of the evidence
     9 that punitive damages should be awarded, and, if so, the amount of damages. You
    10 may award punitive damages only if you find that a defendant’s conduct that

    11 harmed the plaintiff was malicious, oppressive or in reckless disregard of the

    12 plaintiff’s rights. Conduct is malicious if it is accompanied by ill will, or spite, or if

    13 it is for the purpose of injuring the plaintiff. Conduct is in reckless disregard of the

    14 plaintiff’s rights if, under the circumstances, it reflects complete indifference to the

    15 plaintiff’s safety or rights, or if the defendant acts in the face of a perceived risk that

    16
         its actions will violate the plaintiff’s rights under federal law. An act or omission is
         oppressive if the defendant injures or damages or otherwise violates the rights of the
    17
         plaintiff with unnecessary harshness or severity, such as by misusing or abusing
    18
         authority or power or by taking advantage of some weakness or disability or
    19
         misfortune of the plaintiff.
    20
               If you find that an award of punitive damages is warranted in favor of one or
    21
         both of the plaintiffs against one or both of the defendants, the amount, if any, will
    22
         be determined in a subsequent phase of trial.
    23
               If you find that punitive damages are appropriate, you must use reason in
    24
         setting the amount. Punitive damages, if any, should be in an amount sufficient to
    25
         fulfill their purposes but should not reflect bias, prejudice or sympathy toward any
    26
         party. In considering the amount of any punitive damages, consider the degree of
    27
                                                    44
    28
               PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                   INSTRUCTIONS
Case 8:17-cv-00744-AG-ADS Document 100 Filed 11/01/18 Page 45 of 45 Page ID #:1902



     1 reprehensibility of defendants Brandon Rockett and/or Daniel Subia’s conduct,

     2 including whether the conduct that harmed plaintiffs Stephan Shay and/or Nathan

     3 Shay was particularly reprehensible because it also caused actual harm or posed a

     4 substantial risk of harm to people who are not parties to this case. You may not,

     5 however, set the amount of any punitive damages in order to punish defendants

     6 Brandon Rockett and/or Daniel Subia for harm to anyone other than plaintiffs

     7 Stephan Shay and/or Nathan Shay in this case.

     8        In addition, you may consider the relationship of any award of punitive
     9 damages to any actual harm inflicted plaintiffs Stephan Shay and/or Nathan Shay.
    10        You may impose punitive damages against one or both of the defendants and
    11 not others, and may award different amounts against different defendants. Punitive

    12 damages may be awarded even if you award plaintiffs Stephan Shay and/or Nathan

    13 Shay only nominal, and not compensatory, damages.

    14

    15

    16

    17

    18

    19

    20

    21

    22 TO BE GIVEN ___________________________

    23 REFUSED _______________________________

    24 GIVEN AS MODIFIED ____________________

    25

    26
    27
                                               45
    28
              PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PROPOSED JURY
                                  INSTRUCTIONS
